                                                                                              REMAND / JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-2030-GW-MRWx                                            Date      March 27, 2020
 Title             Marisa Martinez v. Family Dollar Stores, Inc.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS (IN CHAMBERS):                         ORDER VACATING MOTION HEARING DATE
                                                    AND REMANDING ACTION

         Family Dollar Stores, Inc. (“Defendant”) removed this action to this Court on March 2, 2020,
asserting that this Court has jurisdiction over this action pursuant to the provisions of the Class Action
Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2). The Court remands the action to Los Angeles County
Superior Court because Defendant has not plausibly met its burden of demonstrating the requirements
for CAFA jurisdiction. As such, the Court also vacates both: 1) the April 16, 2020 hearing set on
Defendant’s motion to stay proceedings pending a decision by the judicial panel on multi-district
litigation, and 2) the scheduling conference set for this action.

       “[A] defendant cannot establish removal jurisdiction by mere speculation and conjecture, with
unreasonable assumptions.” Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015); id. at
1198 (requiring defendants to “us[e] reasonable assumptions underlying the defendant’s theory of
damages exposure”). “[A] damages assessment may require a chain of reasoning that includes
assumptions. When that is so, those assumptions cannot be pulled from thin air but need some
reasonable ground underlying them.” Id. at 1199.

        The principal reason the Court concludes Defendant has not plausibly alleged a basis for federal
jurisdiction or met its burden of demonstrating CAFA jurisdiction has to do with the amount-in-
controversy showing. The Court’s explanation of its analysis on that point begins with the observation
that Defendant appears to have effectively picked a number from thin air in asserting that the necessary
minimum number of class members is involved here. In her Complaint, Plaintiff has defined her desired
class as a class of California residents consisting of “all persons with qualified mobility disabilities who
have attempted, or will attempt, to access the interior of any store owned or operated by Defendant
within the State of California and have, or will have, experienced access barriers in interior paths of
travel.” Complaint ¶ 32. Defendant takes the position that the class would have to be limited to a 2-year
                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 4
                                                                                                             REMAND / JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL
 Case No.       CV 20-2030-GW-MRWx                                                            Date      March 27, 2020
 Title          Marisa Martinez v. Family Dollar Stores, Inc.

statute-of-limitations period. See Notice of Removal ¶ 26.

        Defendant corrects Plaintiff’s allegation in her Complaint that Defendant has (or had) 309 stores
in California, clarifying that there were in fact approximately 151 stores in California during the statute
of limitations period. See Notice of Removal ¶ 26. In addition, it offers the conclusion that “[a]s
claimed by Plaintiff, the putative class may exceed one (1) putative class member per store.” Id.
(emphasis added); see also id. ¶ 38 (“The putative class – based on Plaintiff’s allegation of asserting a
violation in every Family Dollar store – is 151 members.”). Defendant offers no citation supporting that
speculation – no discovery response from Plaintiff, no facts from its own corporate records, nothing. It
is, apparently, just a guess. An allegation that there has been a violation of applicable law in every store
– even if that allegation had clearly been made in Plaintiff’s Complaint – in no way means that there is a
putative class member for every store. Defendant’s effort in this regard will not do.

        Defendant then uses that seemingly-random class-size number to calculate statutory damages
under the Unruh Civil Rights Act and Disabled Persons Act. In doing so, Defendant extrapolates from
Plaintiff’s own allegation that she visits the store in Whittier, California on a weekly basis, see
Complaint ¶ 20, to conclude that every member of the class – again, for a class-size that Defendant has
simply guessed at – has done likewise, amounting to a $4,000 per occurrence and $1,000 per occurrence
figure of $72,480,000. Just as with the number of class-members, however, Defendant offers nothing
other than Plaintiff’s own individual experience to conclude that any – let alone every – member of the
putative class would have visited one (or all) of Defendant’s stores on a weekly basis.

       Defendant also uses its made-up class-size number to calculate emotional distress damages class-
wide, adding $604,000 to the overall figure it believes has been put in controversy. See Notice of
Removal ¶¶ 28-30. Even putting aside the problem with Defendant’s class-size guess, there is no
obvious indication in the Complaint that Plaintiff seeks emotional distress damages class-wide. See
Complaint ¶ 44.

         The Court also believes that Plaintiff has wildly overstated the value of injunctive relief
requested in Plaintiff’s Complaint, at least in part by overstating what injunctive relief is at issue.
Defendant measures the value of this relief at $3,000 per store because of the cost to it of “redesigning .
. . store floor plans.” Notice of Removal ¶ 35. In reality, insofar as any burden on Defendant is
concerned,1 Plaintiff seeks injunctive relief ordering that Defendant “remediate all interior path of travel


         1
           Plaintiff also asks for an order that “Plaintiff’s representatives shall monitor Defendant’s California stores to ensure
that the injunctive relief ordered pursuant to this Complaint has been implemented and will remain in place.” Complaint ¶
13(c) (emphasis added). Defendant has not explained why this aspect of the requested injunctive relief allowing “Plaintiff’s
                                                                                                                   :
                                                                        Initials of Preparer       JG
CV-90 (06/04)                                      CIVIL MINUTES - GENERAL                                                Page 2 of 4
                                                                                                          REMAND / JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.       CV 20-2030-GW-MRWx                                                         Date      March 27, 2020
 Title          Marisa Martinez v. Family Dollar Stores, Inc.

access barriers at Defendant’s California stores” and that it “change its policies and practices to ensure
its facilities are fully accessible to, and independently usable by, individuals who use wheelchairs or
scooters.” Complaint ¶¶ 13(a), 13(b); see also id. ¶ 31 (“Plaintiff seeks an injunction to remove the
barriers currently present in Defendant’s California stores and an injunction to modify the policies and
practices that have created or allowed, and will create or allow, access barriers in Defendant’s California
stores.”); Prayer ¶ b. In essence, Plaintiff is simply asking that Defendant be ordered to move things out
of its aisles and to change its “policies and practices.” There is no indication that this would involve or
require any systematic “redesign” of stores’ “floor plans.”

        Finally, the Court notes that Defendant appears to have relied upon an outdated test for
measuring its principal place of business (and therefore one arm of its dual citizenship). In its Notice of
Removal, Defendant states that its principal place of business is in Virginia, because that is “where [it]
conducts a predominance of its corporate and business activities.” Notice of Removal ¶ 16. This is no
longer the test for assessing a corporation’s principal place of business. Compare Hertz Corp. v. Friend,
559 U.S. 77, 92-93 (2010), with Davis v. HSBC Bank Nev., N.A., 557 F.3d 1026, 1028 (9th Cir. 2009).2
As a result, Defendant has not properly established the necessary minimal diversity of citizenship CAFA
requires.

        Especially because of Defendant’s obviously overstated and baseless figures that it appears to
have plucked from thin air and/or used despite having no correlation to statements, claims or theories
actually appearing in Plaintiff’s Complaint, the Court concludes that it has not “plausibly” alleged a
basis for federal jurisdiction pursuant to CAFA. Defendant’s amount-in-controversy calculation is
almost entirely unreliable. In addition, as noted above, Defendant has not properly demonstrated
minimal diversity of citizenship. As such, the Court sua sponte remands the action to Los Angeles
County Superior Court. See Arias v. Residence Inn by Marriott, 936 F.3d 920, 924 (9th Cir. 2019)
(“[W]hen a notice of removal plausibly alleges a basis for federal court jurisdiction, a district court may
not remand the case back to state court without first giving the defendant an opportunity to show by a




representatives” access to the stores would add anything at all to the value calculation when viewed from the perspective of
expenses that Defendant would be required to undertake.
         2
          In a supporting declaration, Defendant points to a reference in the North Carolina Secretary of State’s records to a
“Principal Office” located in Chesapeake, Virginia. See Declaration of Elisabeth F. Whittemore, ¶ 8 & Exh. B. What is
lacking, however, is any indication that either the North Carolina Secretary of State, in its standards, or Defendant, in its
understanding of how to respond to states’ informational requests, employs the same approach to defining a “principal place
of business” as does the Supreme Court in Hertz Corp.
                                                                                                                :
                                                                      Initials of Preparer      JG
CV-90 (06/04)                                     CIVIL MINUTES - GENERAL                                             Page 3 of 4
                                                                                                         REMAND / JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.       CV 20-2030-GW-MRWx                                                        Date      March 27, 2020
 Title          Marisa Martinez v. Family Dollar Stores, Inc.

preponderance of the evidence that the jurisdictional requirements are satisfied.”) (emphasis added).3 It
also vacates the upcoming motion to stay and scheduling conference set for April 16 and April 20, 2020,
respectively.




         3
          As noted at the outset of this order, there is currently a motion pending in this action to stay this case pending a
decision by a Multi-District Litigation (“MDL”) panel as to whether to transfer this action to an MDL proceeding. In this
Court’s experience, MDL transfer orders often wind up preceding hearings set to consider such stay requests in the original
presiding federal court. There is, therefore, a very real risk that this action could wind up being transferred to an MDL
proceeding before the parties would be able to meaningfully respond to any order asking for further information bearing upon
the defects in Defendant’s jurisdictional showing set out above.
                                                                                                              :
                                                                     Initials of Preparer      JG
CV-90 (06/04)                                    CIVIL MINUTES - GENERAL                                             Page 4 of 4
